Citation Nr: 1431439	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  11-23 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 40 percent for post traumatic arthritis of the lumbosacral spine (low back disability).

2.  Entitlement to a rating higher than 30 percent for post traumatic arthritis of the cervical spine (neck disability).

3.  Entitlement to a rating higher than 10 percent for residuals of a right wrist injury.

4.  Entitlement to a rating higher than 10 percent for residuals of a right anterior talofibular ligament injury (right ankle disability).

5.  Entitlement to a rating higher than 10 percent for right knee tendonitis (right knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bridgid D.Cleary


INTRODUCTION

The Veteran served on active duty from August 1999 to August 2003.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Columbia, South Carolina, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in October 2013.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran agreed to waive initial RO consideration of "any medical evidence to support my claims that are pending before the Board of Veteran[s'] Appeals."  See 38 C.F.R. § 20.1304.  Thus, the Board finds that he has waived initial RO consideration of the additional VA treatment records received, including the December 2013 spine examination.  See 38 C.F.R. § 20.1304.



FINDINGS OF FACT

1.  Throughout the pendency of this claim, the low back disability was characterized by pain, and limitation of motion, but not unfavorable ankylosis of the lumbar spine.

2.  The low back disability results in mild radiculopathy of the sciatic nerve in each lower extremity.  

3.  Throughout the pendency of this claim, the post traumatic arthritis of the cervical spine neck disability was characterized by pain and limitation of motion, but not unfavorable ankylosis of the cervical spine.  

4.  The residuals of a right wrist injury were characterized by pain and limitation of motion, but not ankylosis.

5.  Throughout the pendency of this claim, right ankle disability was characterized by pain and no more than moderate limitation of motion.

6.  Throughout the pendency of this claim, the Veteran's right knee disability was characterized by pain, and noncompensable limitation of flexion, but not instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 40 percent for post traumatic arthritis of the lumbosacral spine (low back disability) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5254 (2013).

2.  The criteria for an evaluation of 10 percent, but not more, for left lower extremity radiculopathy of the sciatic nerve associated with back have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Note 1, 4.124a, Diagnostic Code (DC) 8520 (2013).

3.  The criteria for an evaluation of 10 percent, but not more, for right lower extremity radiculopathy of the sciatic nerve associated with back have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Note 1, 4.124a, Diagnostic Code (DC) 8520 (2013).

4.  The criteria for a rating higher than 30 percent for post traumatic arthritis of the cervical spine (neck disability) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5254 (2013).

5.  The criteria for a rating higher than 10 percent for residuals of a right wrist injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5214-5215 (2013).

6.  The criteria for a rating higher than 10 percent for residuals of a right anterior talofibular ligament injury (right ankle disability) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5261 (2013).

7.  The criteria for a rating higher than 10 percent for right knee tendonitis (right knee disability) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5271 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  The Board finds that the required notice was met through correspondence sent to the Veteran during the course of the claim.  See June 2010 letter.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at an October 2013 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the undersigned identified the issue, sought information as to treatment to determine whether all relevant records had been obtained, and sought information as to any changes in the disabilities since the last examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

General Background and Relevant Rating Criteria

The Veteran was originally granted service connection for these disabilities in a July 2004 rating decision.  An initial 10 percent rating was assigned for post traumatic arthritis of the lumbosacral spine, effective August 31, 2003.  An initial 10 percent rating was assigned for post traumatic arthritis of the cervical spine, effective August 31, 2003.  An initial noncompensable (0 percent) rating was assigned for right chronic anterior talofibular ligament injury, effective August 31, 2003.  An initial noncompensable (0 percent) rating was assigned for right knee patellar tendonitis, effective August 31, 2003.  

The Veteran did not appeal that July 2004 rating decision and no new and material evidence was received within one year of its issuance.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103; cf. Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).

The Veteran filed a claim for increased ratings in May 2010.

In an August 2010 rating decision, the Veteran's neck disability rating was increased to 20 percent; his low back disability was increased to 20 percent; his right ankle disability was increased to 10 percent; his right knee disability was increased to 10 percent; and his right wrist injury rating was increased to 10 percent, all effective May 28, 2010. 

In a May 2011 rating decision, the Veteran's low back disability rating was increased to 40 percent, effective May 28, 2010.  His neck disability rating was increased to 30 percent, effective May 28, 2010.

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are also appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  The following analysis is therefore undertaken with consideration that different (staged) ratings may be warranted for different time periods during the period of appellate review beginning within one year of his May 2010 claim.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.  The specific rating criteria for each disability will be addressed below.

Disabilities of the spine, including the Veteran's low back and neck disabilities, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  Id. 

The General Rating Formula for Diseases and Injuries of the Spine provides a 30 percent disability rating for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235-5243.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.

The record shows that the Veteran is right-handed.  See e.g., October 2013 hearing testimony.  As such, the Board will only consider the rating criteria for the major side.

DC 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist.  38 C.F.R. § 4.71a.  Higher ratings are available under DC 5214 for ankylosis of the wrist.  Id.

Ankylosis of the wrist is rated under DC 5214. 38 C.F.R. § 4.71a.  Favorable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist; ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist; and unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist.  38 C.F.R. § 4.71a.  A Note provides that extremely unfavorable ankylosis will be rated as loss of use of hands under DC 5125.  38 C.F.R. § 4.71a.

Limitation of motion of the ankle is rated under DC 5271.  38 C.F.R. § 4.71a.  Moderate limitation of motion of the ankle warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5271.  Marked limitation of motion warrants a 20 percent rating.  Id.  Malunion of the tibia and fibula is rated under DC 5262.  38 C.F.R. § 4.71a.  Ankylosis of the ankle is rated under DC 5270.  Id.

The Veteran's right knee tendonitis is currently rated under DC 5261 for limitation of extension of the leg.  Under this diagnostic code, extension limited to 10 degrees is 10 percent disabling; extension limited to 15 degrees is 20 percent disabling; extension limited to 20 degrees is 30 percent disabling; extension limited to limited to 30 degrees is 40 percent disabling; and extension limited to 45 degrees is 50 percent disabling.  38 C.F.R. § 4.71a, DC 5261.  DC 5260 provides ratings based on limitation of extension.  38 C.F.R. § 4.71a.  A 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.  

Additionally, knee instability is evaluated under DC 5257. 38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  Id.

The Board notes that the terms "mild," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment. The United States Court of Appeals for Veterans Claims (Court) has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

In reaching its conclusions, the Board must consider the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 , 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Low Back

As detailed above, the Veteran is currently rated at 40 percent for his low back disability.

In a March 2010 letter, the Veteran's private physician stated that he had performed a discectomy in October 2007 to alleviate the Veteran's complaints of low back, bilateral hip, and left leg pain with numbness, tingling, and weakness, as well as occasional right leg and right SI region pain.  Sixteen months after surgery, the Veteran returned with the same complaints.  The physician did not see any ongoing compression and felt that this was a neuropathic pain process.  

In his May 2010 statement, the Veteran reported that he had undergone an operation for this disability since his last examination.  He stated that he had limited movement in his back.  He had been out of work due to this condition and unable to perform daily duties.  He was unable to sleep without medication.

A May 2010 VA treatment record shows the Veteran's complaint of low back pain radiating down his legs

The August 2010 VA examination notes the Veteran's complaints of pain.  He reported that his disabilities affected his job in that he was not as productive as he would be otherwise.  He occasionally had difficulty toileting.  He denied flare-ups.  He used a cane to ambulate.  His range of motion of the lumbar spine was flexion to 70 degrees, extension to 7 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 30 degrees bilaterally, all with pain throughout.  Repetitive testing did not result in additional loss of motion or pain.  He had some right-sided spasms and diffuse tenderness in the lumbar spine area.  Straight leg raises were negative.  Deep tendon reflexes were depressed, but symmetric.  He had a normal gait.  He had decreased sensation in the bilateral thigh region extending to his feet.  He had decreased strength in the right ankle, which the examiner attributed to the Veteran's right ankle disability and not a neurological symptom.

In his December 2010 notice of disagreement, the Veteran reported symptoms including severe pain, use of a cane, missed work three to four days per week, and needing his wife to help him get dressed.

A January 2011 VA record notes the Veteran's complaint of low back pain radiating down his left leg, with numbness in both legs.

The May 2011 VA examiner found lumbar spine range of motion to be flexion to 20 degrees, and extension to 0 degrees, with pain throughout.  He also had lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally, with end of range pain.  Repetitive testing did not result in any change.  The Veteran had difficulty getting full extension when rising from his chair.  He stabilized himself with a wide stance.  He had normal gait sensation and an antalgic slow walk.  He had full strength in his bilateral lower extremities.  While the Veteran reported a history of numbness and weakness in the bilateral lower extremities, the examiner found no objective evidence of peripheral neuropathy.  The Veteran's sensation, strength, and deep tendon reflexes were intact.

The August 2011 VA examiner noted the Veteran's complaints of chronic back pain with numbness on the anterior lateral aspect of the right leg and occasional left leg symptoms.  He used a cane to walk.  He could walk up to 200 yards.  His range of motion was forward flexion to 70 degrees, extension to 12 degrees, lateral flexion to 20 degrees bilaterally, and lateral rotation to 35 degrees bilaterally, with pain throughout.  There was no additional limitation of motion following repetitive testing.  There was some tenderness, but no spasm.  His gait was mildly antalgic.  There was a decrease in light touch sensation following a classic dermatome distribution of S1.

August 2011 VA pain clinic records note the Veteran's complaints of neck and back pain that traveled to his right arm, bilateral hips, and thigh.  He stated that the pain was accompanied by mood swings and problems with bowel function.

An October 2011 VA neurosurgery consult noted that neuro exam was normal and surgery was not recommended.

In his January 2012 statement, the Veteran reported that an increase in numbness and tingling in his leg caused him to fall.

At his October 2013 hearing, the Veteran testified that he had been point on bedrest for his back at one point in July 2013 by his private neurosurgeon.  He reported pain and numbness radiating down both legs, predominately on the right.  He had not been prescribed a back brace.  He reported that his back would lock up on him if he tried to get up from the floor.  There would be a sharp, stabbing pain, snapping, and popping.  He missed multiple days of work due to this.

In December 2013, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran reported daily pain that limited mobility, range of motion, and ambulation.  He used a cane daily.  He had no range of motion.  He reported being in too much pain to perform range of motion testing.  There was no ankylosis of the spine.  He had localized tenderness or pain to palpation throughout his entire lumbar spine.  He had muscle spasms.  Muscle strength testing found full strength in his bilateral hips, knees, ankles, and great toes.  There was no muscle atrophy.  His bilateral knee and ankle reflexes were normal.  Likewise, sensory examination results were normal.  He had symptoms of radiculopathy, specifically moderate paresthesias/dysthesias and numbness, in his bilateral lower extremities.  The nerve involved was identified as the sciatic nerve.  His bilateral lower extremity radiculopathy was found to be mild.  He had no other neurologic abnormalities. He had arthritis confirmed with x-ray imaging, but did not have intervertebral disc syndrome.  He constantly used a can to walk.  The Veteran had no associated scars.

In a December 2013 addendum opinion, the examiner noted that the Veteran was unable to do any range of motion exercises due to pain and therefore this examiner was unable to give an opinion as to the degree of loss of range of motion.  The Veteran reported daily pain in his back and limited mobility.

Based on the above, the Veteran's low back disability does not warrant the next higher rating of 50 percent.  That 50 percent rating requires a showing of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.  The record does not show ankylosis of the lumbar spine, much less unfavorable ankylosis.  As such, the requirements for a higher rating are not met.  Thus, a higher rating is not warranted.  38 C.F.R. § 4.7.

The Board has also considered whether separate evaluations are warranted for neurological symptoms.  In this case, the Veteran has reported symptoms of pain and numbness in both lower extremities.  Although the May 2011 examiner did not find objective evidence of peripheral neuropathy, the December 2013 examiner did find symptoms of mild radiculopathy and identified the nerve affected as the sciatic nerve.  Under DC 8520, evaluations of 10, 20, and 40 are warranted, respectively, for mild, moderate, moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  Although the December 2013 examiner noted the Veteran's symptoms of numbness and paresthesias/dysthesias to be moderate, he specifically found that the Veteran's radiculopathy overall was mild.  As such, separate 10 percent ratings, but no more, for mild radiculopathy of the sciatic nerve of each lower extremity is warranted.

Neither the Veteran nor the medical evidence of record suggests any other associated neurologic abnormalities.  As such, there are no additional neurologic symptoms for which additional separate ratings may be assigned.

Neck Disability

As detailed above, the Veteran is currently rated at 30 percent for his neck disability.

In his May 2010 statement, the Veteran reported limited movement in his neck.

The August 2010 VA examination notes the Veteran's complaints of pain.  His range of motion of the cervical spine was flexion to 45 degrees, extension to 10 degrees, lateral flexion to 25 degrees bilaterally, and lateral rotation to 50 degrees bilaterally, all with pain throughout.  Repetitive testing did not result in additional loss of motion or pain.  He had some soft tissue swelling.

In his December 2010 notice of disagreement, the Veteran reported symptoms including constant severe pain and an inability to turn his neck.

The May 2011 VA examiner found cervical spine range of motion to be flexion to 10 degrees, extension to 10 degrees, lateral flexion to 10 degrees bilaterally, and lateral rotation to 10 degrees bilaterally, with pain at end ranges of motion and pain when sitting still.  He was tender to palpation over the paraspinal musculature and nontender to palpation of the midline of is c-spine.  He had full strength in his bilateral upper extremities and normal deep tendon reflexes.  He had no neck spasms.  While the Veteran reported a history of numbness and weakness in the bilateral upper extremities, the examiner found no objective evidence of peripheral neuropathy.  The Veteran's sensation, strength, and deep tendon reflexes were intact.

The August 2011 VA examiner noted the Veteran's complaints of chronic neck pain and stiffness with radiculopathy down his right arm.  There were no flare-ups.  His range of motion was forward flexion to 45 degrees, extension to 15 degrees, lateral flexion to 30 degrees bilaterally, and lateral rotation to 60 degrees bilaterally, with pain throughout.  There was no additional limitation of motion following repetitive testing.  There was some tenderness, but no spasm.

An October 2011 VA neurosurgery consult noted that neuro exam was normal and surgery was not recommended.

March 2012 VA treatment records note the Veteran's complaint of "lightning bolt pain" between his shoulders that increased from 3-5/10 when sitting to "off the scale when moving, bending, or twisting.  The Veteran was observed to be stiff and grimacing with pain.  There was no pain radiation, no fevers, chills, bladder problems, or bowel problems.

At his October 2013 hearing, the Veteran testified that he was unable to turn his neck in any direction and, when driving, he had to turn his whole body to see if anything was coming.  He reported pain around his neck that shot out to his arms.  Occasionally it would radiate down his right shoulder.

In December 2013, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the Veteran reported daily stiffness that interfered with range of motion and radiating pain down both shoulders.  His range of motion was to 25 degree forward flexion, with objective evidence of painful motion beginning at 20 degrees; extension to 15 degrees with objective evidence of painful motion beginning at 10 degrees; right lateral flexion to 15 degrees with objective evidence of painful motion beginning at 10 degrees; left lateral flexion to 15 degrees with objective evidence of painful motion beginning at 10 degrees; right lateral rotation to 15 degrees with objective evidence of painful motion beginning at 15 degrees; and left lateral rotation to 15 degrees with objective evidence of painful motion beginning at 15 degrees.  The Veteran was able to perform repetitive testing without additional limitation of motion.  He has no ankylosis.  He had localized tenderness or pain to palpation.  He did not have muscle spasms.  Muscle strength testing found full strength in his bilateral elbows, wrists, and fingers.  There was no muscle atrophy.  His bilateral biceps, triceps, and brachioradialis reflexes were normal.  Likewise, sensory examination results were normal.  He had no symptoms of radiculopathy.  He had no other neurologic abnormalities. He had arthritis confirmed with x-ray imaging, but did not have intervertebral disc syndrome.  He constantly used a can to walk.  The Veteran had no associated scars.  The Veteran's cervical spine condition was not found to impact his ability to work.

In a December 2013 addendum opinion, the examiner noted that the Veteran had pain and stiffness with flare-ups.  He had 25 degrees of flexion and 15 of extension.  He had this similar motion after 3 repeats.  He did get objective pain that began about 5 degrees prior to his limits of motion on exam. Therefore, during flare ups one could expect about 5 degree additional range of motion loss.

Based on the above, the Veteran's neck disability does not warrant the next higher rating of 40 percent.  That 40 percent rating requires a showing of unfavorable ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, DC 5242.  The record does not show ankylosis of the cervical spine, much less unfavorable ankylosis.  As such, the requirements for a higher rating are not met.  Thus, a higher rating is not warranted.  38 C.F.R. § 4.7.

The Board has also considered whether separate compensation is warranted for neurological symptoms.  In this case, the Veteran has reported intermittent symptoms of pain, numbness, stiffness, and weakness in his bilateral upper extremities.  The May 2011 examiner did not find objective evidence of peripheral neuropathy.  The October 2011 neurosurgeon reported a normal examination.  The December 2013 examiner found no symptoms of radiculopathy.  Thus, the preponderance of the evidence weighs against a finding of even mild radiculopathy or peripheral neuropathy.  As such, a separate compensable rating is not warranted.  See 38 C.F.R. § 4.31.

Neither the Veteran nor the medical evidence of record suggests any other associated neurologic abnormalities.  As such, there are no additional neurologic symptoms for which additional separate ratings may be assigned.

Right Wrist Disability

As detailed above, the Veteran is currently rated at 10 percent for his right wrist disability.

In his May 2010 statement, the Veteran reported that he was unable to grasp and hold objects.

The August 2010 VA examination notes the Veteran's complaints of pain.  Radiologic evidence showed mild osteoarthritis.  His range of motion of the right wrist was flexion to 70 degrees, extension to 70 degrees, radial deviation to 35 degrees, and ulnar deviation to 30 degrees, all with pain throughout.  Repetitive testing did not result in additional loss of motion.  He had tenderness to palpation on the distal ulna, but no warmth, redness, swelling, or crepitus.  There was no fracture or deformity.

In his December 2010 notice of disagreement, the Veteran reported symptoms including near inability to use his arm.

The May 2011 VA examiner found the Veteran's right wrist range of motion to be flexion to 15 degrees, extension to 30 degrees, ulnar deviation to 2 degrees, and radial deviation to 10 degrees, with end of range pain.  Repetitive testing did not result in any change.  He had an extreme amount of pain with ulnar deviation and was tender to palpation over the ulnar aspect of his wrist.  He was not tender to palpation over the radial aspect of his wrist.  He had a negative Finkelstein's.

The August 2011 VA examiner noted the Veteran's complaints of decreased grip strength due to his wrist disability.  He reported no flare-ups and used no assistive device.  This disability had no significant effect on his activities of daily living.  His range of motion was to 70 degrees of extension, to 75 degrees of palmer flexion, to 20 degrees of radial deviation, and to 45 degrees of ulnar deviation.  Repetitive use did not further limit his range of motion.  He was tender to palpation over the distal ulnar, but there was no warmth, swelling, or edema.  No deformity was noted.  Triangular fibrocartilage and Finkelstein's were nontender.

A February 2012 VA record notes moderate bilateral carpal tunnel based on EMG results and a prescription for wrist splints.

At his October 2013 hearing, the Veteran testified that he had considerable weakness in his wrist.  If he wrote of typed for a long period of time, his hand would go numb and his wrist would hurt.  He has braces for both wrists.  He wore these at night or during the day if his wrists began to hurt.  He testified that he had reduced strength in his hand and some swelling.

Based on the above, the Veteran's right wrist disability does not warrant a higher rating.  A higher rating than the current 10 percent requires a finding of ankylosis.  38 C.F.R. § 4.71a, DC 5214.  The record does not show ankylosis of right wrist.  Indeed, the recorded ranges of motion listed above consistently show a greater range of motion than that contemplated by the current 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5215.  As such, a higher rating is not warranted.  38 C.F.R. § 4.7.

Right Ankle Disability

As detailed above, the Veteran is currently rated at 10 percent for his right ankle disability.

In his May 2010 statement, the Veteran reported that he had trouble standing, walking, and climbing stairs.

The August 2010 VA examination notes the Veteran's complaints of pain.  His range of motion of the right ankle was dorsiflexion to 15 degrees, plantar flexion to 45 degrees, inversion to 30 degrees, and eversion to 20 degrees, all with pain throughout.  Repetitive testing did not result in additional loss of motion.  He had swelling of the ankle with bony hypertrophy and unusual popping, crepitus sound in the ankle.  He had tenderness to palpation over the lateral malleolus and anterior talofibular ligament complex.  There was a decrease in ankle strength.  There was slight instability upon drawer testing and inversion.  There was a calcaneal spur, but no other abnormalities.

In his December 2010 notice of disagreement, the Veteran reported symptoms including severe pain.

The May 2011 VA examiner found the Veteran's right ankle range of motion to be dorsiflexion to neutral, plantar flexion to 30 degrees, inversion to 10 degrees, and eversion to 10 degrees.  He was tender to palpation over his peroneal tendons.  He was not tender to palpation his medial malleolus.  He had no instability and normal subtalar motion.

The August 2011 VA examiner noted the Veteran's complaints of persistent ankle pain.  He also reported occasional swelling and instability.  He reported occasional brief flare-ups.  He wore boots for support, but used not assistive device.  His range of motion was to 20 degrees dorsiflexion, to 45 degrees plantar flexion, to 30 degrees inversion, and to 20 degrees eversion, with end of range pain with inversion and eversion.  There was no additional limitation after repetition.  The examiner noted swelling.  There was tenderness over the lateral malleolus and anterior talar fibular ligaments.  There was mild instability and loss of strength.

At his October 2013 hearing, the Veteran testified that he used a cane to walk for stability, noting that his ankle and knee would go out on him.  He also testified that he used to have an ankle brace.  He testified that he did not have a lot of pain, but his right ankle would roll when he walked.  This had caused him to lose his balance and fall.  Sometimes he would feel a sharp, stabbing pain when he put weight on that foot as if something between the bones had pinched.  He further testified that this occurred every now and then, reporting anywhere from a couple times a month to three times a week.  He reported cracking and popping if he wiggled his foot.  He reported foot and ankle swelling.  

Based on the above, the Veteran's right ankle disability does not warrant the next higher rating of 20 percent.  That 20 percent rating requires a showing of marked limitation of motion.  38 C.F.R. § 4.71a, DC 5271.  The normal range of motion for the ankle ankle is dorsiflexion from 0 degrees to 20 degrees, and plantar flexion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  The Veteran's range of motion has varied greatly during this period, showing recent improvement.  Throughout this period, his plantar flexion has varied, but has been no worse than 30 degrees.  His dorsiflexion has generally been nearly full range, with the exception of the May 2011 VA examination, which showed limitation of dorsiflexion to neutral.  The Board finds it significant that three months later, at the time of the August 2011 VA examination, the Veteran again had full range of dorsiflexion; the May 2011 examination findings are an anomaly and not sufficient to characterize limitation of motion of the ankle as marked, as required for the next higher disability rating.  See 38 C.F.R. § 4.71a, DC 5271.  Additionally, the Veteran's ankle symptoms include occasional pain, mild instability, and loss of strength.  These symptoms however are not shown to result in functional loss equivalent to marked limitation of motion.  The Board finds that this disability is more appropriately characterized as moderate limitation of motion than marked and a higher rating is not warranted.  38 C.F.R. § 4.7.

Additionally, the Board has considered whether a higher rating is available for this disability under another diagnostic code.  In this regard, the Board notes that there is no finding of ankylosis of the Veteran's right ankle, as required for evaluation under DC 5270.  See 38 C.F.R. § 4.71a.  Likewise, the radiologic evidence does not suggest a malunion of the tibia and fibula, as required for evaluation under DC 5262.  See id.  Thus a higher rating is not available under either of these diagnostic codes.

Right Knee Disability

As detailed above, the Veteran is currently rated at 10 percent for his right knee disability, based on limitation of extension.

In his May 2010 statement, the Veteran reported that he had trouble standing, walking, and climbing stairs.

The August 2010 VA examination notes the Veteran's complaints of pain.  His range of motion of the right knee was full extension (0 degrees) to 130 degrees flexion, with end of range pain.  Repetitive testing did not result in additional pain or loss of motion.  The knee was tender over the medial compartment, but there was no warmth, redness, swelling, or crepitus.  Stability testing was normal.  Radiologic evidence showed mild osteoarthritis with spurring and slight sclerosis.

In his December 2010 notice of disagreement, the Veteran reported symptoms including severe pain.

The May 2011 VA examiner found the Veteran's right knee range of motion to be from zero to 95 degrees, which was unchanged after repetition.  He had end of range pain, especially in flexion.  Objective testing did not find instability.  He was mildly tender to palpation on his medial malleolus. 

The August 2011 VA examiner noted the Veteran's complaints of intermittent pain, rare swelling, and occasional weakness in knee during flare-ups.  Stair climbing or prolonged driving can aggravate his knee and cause flare-ups.  He did not use an assistive device.  His range of motion was from zero to 130 degrees with end range pain.  This range was not additionally limited by repetition.  Objective testing found no instability.  No crepitus was noted.  There was tenderness over the medial and lateral aspects of the patella.

At his October 2013 hearing, the Veteran testified that he used a cane to walk for stability, noting that his ankle and knee would go out on him.  He reported pain, particularly when returning to a standing position after squatting or stooping.  Additionally, he testified that his right knee was considerably weaker and would sometimes go out on him.  He reported some limitations on his ability to perform the more physical aspects of his computer network installation duties.  He stated that his pain would flare-up depending on his activity level.  He was receiving pain medication.  He testified that, while he can bend his knee, it "cracks and pops" when he bends it and is painful.  He had worn a knee brace previously, but not currently.  He also reported falling down stairs a few times when his knee gave out on him.

With regard to limitation of motion, the Veteran was able to fully extend his knee every time his range of motion was tested.  Likewise, his flexion was limited to no more than 95 degrees.  As such, he did not show a compensable degree of limitation of motion.  See 38 C.F.R. § 4.71a, DC 5260-5261.  Nevertheless, the record shows pain with motion, which supports the current 10 percent evaluation.  Absent additional functional loss due to the pain, however, a higher rating for limitation of motion is not available.  See Mitchell, 25Vet. App. 32.

Although the Veteran has reported episodes of his knee giving out on him, physical examination of the Veteran's right knee has consistently found the knee stable.  As such, a separate evaluation for instability or subluxation is not warranted.  See 38 C.F.R. § 4.71a, DC 5257.  Similarly, there is no evidence of genu recurvatum, dislocation of the semilunar cartilage, symptomatic removal of the semilunar cartilage, or impairment of the tibia or fibula.  Thus, a separate evaluation under DCs 5258, 5259, 5262, or 5263 is not warranted.

Extraschedular and TDIU

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

Consideration for an extra-schedular evaluation is warranted when a service-connected disability presents an exceptional or unusual disability picture, meaning that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  If either of those elements is satisfied, then the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, such as ankylosis, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

With regard to entitlement to a Total Rating for Compensation Based on Individual Unemployability (TDIU), the Veteran was previously denied TDIU in a June 2012 rating decision.  Nevertheless, the Board is mindful of the Court's finding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that TDIU is considered an element of initial ratings when raised by the record.  In this case, the Veteran has provided lay evidence of unemployability due to his service connected disabilities.  At his October 2013 hearing, the Veteran testified that he had been laid off from work in March 2011 "because of these disabilities and narcotics use."  He clarified that the narcotics in question where his pain medications for his service connected disabilities.

The Veteran's service connected disabilities are sufficient to meet the schedular requirements for TDIU.  See 38 C.F.R. § 4.16.  The remaining question is whether the Veteran's service connected disabilities render him unemployable.  In this regard, the question is not limited to whether the Veteran can return to his prior job, but rather whether he is able to secure and follow a substantially gainful occupation.  See id.  To this end, the August 2011 VA examiner noted that the Veteran's disabilities would limit his ability to work in a highly physical job, but he would have no problem working in a sedentary job; thus, the Veteran was not unemployable.  The Veteran has completed 2 years of college and has experience in data/voice technology and is qualified for some sedentary jobs.  While the Veteran has submitted his prior supervisor's statement that the Veteran was terminated because of his physical restrictions, this addresses only the Veteran's ability to do that job and not the overarching question of employability generally.  As such, there is no finding of unemployability in the record.  Thus, entitlement to TDIU due to his service-connected disabilities is not warranted.



ORDER

A rating higher than 40 percent for post traumatic arthritis of the lumbosacral spine (low back disability) is denied.

A separate 10 percent rating for left lower extremity radiculopathy is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

A separate 10 percent rating for right lower extremity radiculopathy is allowed, subject to the regulations pertinent to the disbursement of monetary funds.  

A rating higher than 30 percent for post traumatic arthritis of the cervical spine (neck disability) is denied.

A rating higher than 10 percent for residuals of a right wrist injury is denied.

A rating higher than 10 percent for residuals of a right anterior talofibular ligament injury (right ankle disability) is denied.

A rating higher than 10 percent for right knee tendonitis (right knee disability) is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


